Citation Nr: 0515302	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  95-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1978. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
San Diego, California, Regional Office which, in pertinent 
part, denied service connection for bilateral hearing loss 
disability and tinnitus.  In August 1997, the Board remanded 
the veteran's claims to the San Diego RO so that he could be 
afforded a hearing before a Veterans Law Judge sitting at the 
RO.

In October 1998, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the San Diego 
RO.  In February 1999, the Board granted service connection 
for tinnitus and remanded the issue of the veteran's 
entitlement to service connection for bilateral hearing loss 
disability to the RO for additional action.

In August 2000, the veteran's claims file was transferred to 
the Los Angeles, California, RO as the veteran was an 
employee of the San Diego, California, RO.  In January 2002, 
the Board denied service connection for bilateral hearing 
loss disability.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In January 2003, the CAVC vacated the Board's January 2002 
decision and remanded the veteran's appeal for further 
action.  The Board remanded the case to the RO in June 2003 
for additional development.  The veteran has been represented 
throughout this appeal by the Military Order of the Purple 
Heart.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.




REMAND

The case was before the Board in June 2003 at which time the 
evidence of record included conflicting evidence as to 
whether the veteran manifested a current hearing loss 
disability per VA standards.  See 38 C.F.R. § 3.385 (2004).  
A November 1998 examination report from Dr. Michael Maywood 
diagnosed the veteran with "noise-induced hearing loss" 
with raw data audiometric results included.  The reliability 
of the audiometric findings was deemed "Good."  However, an 
April 1999 VA examination for compensation purposes conveyed 
that the veteran's pure tone thresholds and speech 
recognition scores were "not given because they are not 
considered to be valid indicators of organic hearing level."

The Board remanded the case to the RO in June 2003 with 
instructions to obtain medical examination and opinion based 
upon review of the claims folder.  38 U.S.C.A. § 5103A(d) 
(West 2002).  The examination report obtained, dated July 
2003, indicates that the claims folder was not available for 
review.  The RO's failure to execute the Board's remand 
orders may be potentially prejudicial to the veteran in this 
case, and the case must be remanded to the RO for compliance 
with its previous remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a claimant entitled to full compliance 
with directives contained in a remand order).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the veteran to 
determine whether any additional evidence and/or 
information exists establishing current hearing 
loss disability which is not currently associated 
with the claims folder.

2.  The RO should then schedule the veteran for 
an additional VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature and 
etiology of his alleged bilateral hearing loss 
disability.  All tests and studies should be 
accomplished and the findings should be reported 
in detail.  The claims file, including a copy of 
this REMAND, should be made available to the 
examiner prior to the examination.  The 
audiological examiner should be requested to 
address the following issues in the examination 
report: 
	a) advance an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss disability, if any, was 
either initially manifested during active 
service; as the result of his inservice noise 
exposure; or otherwise originated during active 
service; 
	b) reconcile any conflicting findings with 
respect to the November 1998 audiometric 
examination conducted by Dr. Michael Maywood; and 
	c) acknowledge in the examination report 
that a review of the claims folder was conducted.

3.  The RO should then readjudicate the veteran's 
claim of entitlement to service connection for 
bilateral hearing loss disability.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of last SSOC.  The 
veteran and his representative should be given 
the opportunity to respond to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


